Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (JP 8-230830) in view of JP 52-43464.
Wada shows an inspection system having a conveyor 1 which transports a plurality of articles 2, an auger 7 disposed in parallel to conveyor 1 which arranges articles 2 at predetermined intervals, an inspection device 32 which inspects the articles 2, a guide which guides the plurality of articles 2 on the conveyor such that they come in contact with the auger 7 and the guide is arranged such that the articles contact the auger from an oblique direction as best shown in Figure 1.  Not specifically shown is the inspection device 32 as being disposed so as to oppose the auger.  However, shown by the JP 52-43464 reference is an inspection device 7which is directly opposed to auger 3.  To merely rearranged the position of a known sensor so as to oppose an auger would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as relocating a known sensor to perform its intended function does not involve an inventive step.
Re claim 3, the sensors 7 and 8 of the JP 52-43464 reference are cameras.
Re claim 4, shown by Wada is a sensor 34 for detecting articles 2.

Re claim 6, articles are detected by sensor 34 and imaged by inspection device 32.
Re claim 7, the inspection device includes a light source.
Re claim 8, shown is a downstream sorting device.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The relocation of a sensor does not involve an inventive step as known sensors are understood to be placed where they can perform their intended functions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/22/2022